In an action, inter alia, to compel the distribution of an escrow account, and to recover damages for fraud, the defendant Seymour Brown appeals (1) from an order of the Supreme Court, Kings County (I. Aronin, J.), dated April 25, 1989, which denied his motion to vacate his default in responding to the plaintiff’s motion for summary judgment, and (2) from so much of an order of the same court, dated September 1, 1989, as, upon renewal, adhered to the prior determination.
*419Ordered that the appeal from the order dated April 25, 1989, is dismissed, as that order was superseded by the order dated September 1, 1989, made upon renewal; and it is further,
Ordered that the order dated September 1, 1989, is affirmed insofar as appealed from; and it is further,
Ordered that the respondent is awarded one bill of costs.
Under the circumstances of this case we find that the Supreme Court did not improvidently exercise its discretion in denying the appellant’s motion to vacate the default (see, e.g., Burks v Weiss, 137 AD2d 646; Hargett v Health & Hosp. Corp., 88 AD2d 633). Bracken, J. P., Brown, Kunzeman and Harwood, JJ., concur.